Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10, 12-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable because the prior art does not teach a release film for a window comprising an adhesive film formed over a window with a light transmitting and a light shielding area where the film is PVC and further comprises a hole adhesive film covering a hole in the window where the film comprises PVC and is covered by the adhesive film.  The closest art, of record, show that providing PVC release films on a window are known but do not include a hole adhesive film or decorative pigment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH EVANS MULVANEY whose telephone number is (571)272-1527. The examiner can normally be reached 8am-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH E MULVANEY/Primary Examiner, Art Unit 1785